



Exhibit 10.25






September 19, 2016




Dear David,


This letter sets forth the terms of our offer to you for the role of Executive
Vice President & President, Levi Strauss Asia, Middle East, & Africa (“LSAMA”),
reporting to me. The details of our offer are as follows:


Work Location and Assignment


You will be on a secondment assignment from Levi Strauss & Co., San Francisco,
CA, US (“home country”), to Levi Strauss Asia Pacific Division Pte. Ltd.,
Singapore (“host country”). During your assignment, you will conduct such duties
as Levi Strauss Asia Pacific Division Pte. Ltd., in its discretion, will direct.
However, in all other respects you will continue to remain subject to the terms
and conditions of your employment with the Company, including the Company’s Code
of Business Conduct, confidentiality obligations and all appropriate statutes
and regulations affecting corporations or their employees in your home country.


Your assignment in Singapore is anticipated to start from October 1, 2016
(“Start Date”) and last for three (3) years. Your start date is subject to your
receipt of a valid work permit, medical clearances (if applicable) and our
receipt from you of a signed copy of this letter.


Contingencies


This offer is contingent upon your ability to obtain and maintain the proper
work authorization in your host country. The Company will assist you in filing
for the appropriate work authorization. You are responsible for providing
accurate documentation in a timely manner in order to obtain and maintain any
documents which are required for entry and to perform work in your host country
including but not limited to: entry visas or permits, work visas or permits,
security permits or passes, and any other document(s) required to allow you to
enter, remain and work in your host country for the duration of the assignment.


Salary


Effective on September 1, 2016, your annual salary will be $700,000 paid in USD.


Annual Incentive Plan
You will continue to participate in our Annual Incentive Program (AIP). Under
the current program, your annual target bonus will now be 80% of your base
salary. Depending on results, your actual bonus, if any, may be higher or lower
and can reach a maximum of 160% of your base salary. For the remainder of fiscal
2016, your annual target bonus will remain 70% and the financial component of
your bonus will be based on Total Company. Beginning in fiscal 2017, the
financial component of your bonus will be based on Total Company and LSAMA
financial performance. Bonuses for fiscal 2017 are scheduled for payment in
February 2018 and you must be employed by LS&Co. on the payment date.


LS&Co. has the right to modify the program at any time. Management discretion
can be used to modify the final award amount. Bonus payments are subject to
supplemental income tax withholding.


Long-Term Incentives
You continue to be eligible for long-term incentive award(s), which give you the
opportunity to share in LS&Co.’s success over time. Subject to Board approval in
January 2017 and the provisions of the LS&Co.’s equity incentive plan for fiscal
2017, your fiscal 2017 long-term incentive target will be $700,000. You will
also receive a special





--------------------------------------------------------------------------------





one-time grant with a target value of $250,000. You will receive more
information and details on your long-term incentive grant at that time. LS&Co.
has the right to modify the program at any time including, but not limited to
the target grant value.


Benefits


While you are on assignment in your host country, HR Services will assist you
with enrollment in the Cigna International Health Plan for medical and dental
coverage. Questions about the plan may be directed to HR Services at
866-891-6725. You will continue to be eligible to participate in all other US
benefit programs while on assignment.


Assignment Provisions


Pursuant to the LS&Co. Global Mobility Policy, you will be eligible for certain
assignment benefits. A copy of the LS&Co. Global Mobility Policy is available
upon request.


OTHER TERMS AND CONDITIONS


In addition to the annual package and international assignment package elements
described in this letter and attachments, there are several other terms and
conditions as part of the Global Mobility Program that are applicable to you
throughout your global mobility assignment with the Company. These are outlined,
as follows:


Tax Equalization


You will be subject to the Company’s Tax Equalization policy. The philosophy of
Tax Equalization is that you pay approximately the same amount of tax you would
have paid had you remained in your home country. This can include federal,
state, provincial, township and social program taxes. Any incremental host
country taxes arising from your assignment will be paid by the Company.


The Company, through Ernst & Young (“EY”), provides and directly pays for tax
consultation and tax preparation services while you are on assignment. The
consultation includes a required pre-assignment tax consultation to review the
tax implications of your international assignment and the Company’s Tax
Equalization Policy. The tax consultation can take place in your current country
or in your host country as soon as practical upon arrival.


Home and host country tax returns will be prepared by EY at the expense of the
Company. You are expected to cooperate with EY in furnishing timely, complete
and accurate information necessary to prepare home and host country tax returns.
In addition, you are required to sign all documents necessary to implement the
tax payment and equalization process (e.g., loan agreement, tax procedures
memo). Should you choose to use your own tax service provider; the Company will
NOT reimburse you for the fees of your own tax service provider.


If you exercise and/or sell equity, sell any real estate or experience any
change in personal income, you are advised to notify EY within 30 days,
preferably in advance, so that appropriate tax planning can be arranged.


When you leave the assignment country, there may be taxes incurred in subsequent
years. At the discretion of the Company, you may remain in the Tax Equalization
Program to handle these taxes. In addition, some forms of long-term compensation
(such as stock options) may be taxable in the assignment country even after you
have departed. In general, after your assignment, you are responsible for taxes
on equity income, pensions and other long-term compensation. However, to address
these situations, the Company has specific provisions of the Tax Equalization
policy that address post-assignment tax issues.


Repatriation


Repatriation support will be provided at the conclusion of your assignment in
accordance with the Global Mobility Policy in effect at the time of your
repatriation, provided that you return to your home country within the





--------------------------------------------------------------------------------





timeframe specified by LS&Co. Note that if you resign or are involuntarily
terminated for any reason other than a reduction in force or job elimination,
your repatriation support may be limited. At the time your assignment ends, your
Assignment Counselor will provide details on the repatriation support that is
available.


Upon termination of your global assignment, all allowances and payments related
to your assignment will end.


Policy Amendments


The Company reserves the right to modify, amend or terminate any and all
policies, and provisions of its compensation and benefit plans, including, but
not limited to, the Global Mobility Program, and establish rules and procedures
for their administration at its discretion and without notice.


Data Protection Act


To manage your assignment effectively we may need to process personal data
relating to you for the purpose of personnel and employment administration. This
may include the transfer of data to, and processing by, other offices, and
across borders, including transfers between your host country and the U.S. and
other locations. Examples could include providing the host country office with
your bank account details, or an emergency contact number for a relative in your
home country.


By signing this letter, you consent under the Data Protection Act, to the
processing and transfers of this personal data. This is likely to include the
provision that, from time to time, such data be transferred to other offices,
including those based in countries within and outside of the EU and your host
country. In the event of such transfers, data will be released to authorized
individuals for administrative purposes only.


Non-Solicitation of Employees


In order to protect Confidential Information (as defined in the enclosed
“Employee Invention and Confidentiality Agreement”), you agree that so long as
you are employed by LS&Co., and for a period of one year thereafter, you will
not directly or indirectly, on behalf of yourself, any other person or entity,
solicit, call upon, recruit, or attempt to solicit any of LS&Co.’s employees or
in any way encourage any LS&Co. employee to leave their employment with LS&Co.
You further agree that you will not directly or indirectly, on behalf of
yourself, any other person or entity, interfere or attempt to interfere with
LS&Co.’s relationship with any person who at any time was an employee,
consultant, customer or vendor or otherwise has or had a business relationship
with LS&Co. Execution of the attached Employee Invention and Confidentiality
Agreement, along with this letter agreement, is a prerequisite of this offer.


Non-Disparagement


You agree now, and after your employment with the LS&Co. terminates not to,
directly or indirectly, disparage LS&Co., its business activities, or any of its
directors, managers, officers, employees, affiliates, agents or representatives
to any person or entity.


At-Will Employment


LS&Co. expects your association with the company will be mutually beneficial.
Nonetheless, LS&Co.
is an “at-will employer,” which means you or LS&Co. can terminate your
employment at LS&Co. at any time with or without cause, and with or without
notice. Only the President and Chief Executive Officer or Senior Vice President
Human Resources can authorize an employment agreement to the contrary and then
such employment agreement must be in writing. Your assignment in Singapore does
not amend the employment at-will provision.


Please note that except for those agreements or plans referenced in this letter
and attachments, this letter contains the entire understanding of the parties
with respect to this offer of employment and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied)





--------------------------------------------------------------------------------





with respect to this offer of employment. Please review and sign this letter,
the attached Employee Invention and Confidentiality Agreement, and the attached
Relocation Payback Agreement as an indication of your understanding of an
agreement with the conditions contained herein. We must receive executed
originals of these documents. You may keep one original for your personal
records.


Governing Law


This letter, your global assignment, and your employment relationship, generally
are subject to and governed by the laws of your home country in accordance with
the terms of the Global Mobility Policy. This letter may not be amended,
supplemented, or superseded unless in writing signed by you and a duly
authorized representative of your home country.







--------------------------------------------------------------------------------





I have read and I hereby acknowledge and agree to abide by the terms of this
letter and the Global Mobility Program of Levi Strauss & Co. (including the Tax
Equalization Policy). I understand that if the Company determines that I owe any
money to the Company based on any Tax Equalization Statement or any other policy
of the Global Mobility Program, or based on any other payment made by the
Company to me or on my behalf in connection with the assignment that is the
subject of this letter, the Company will notify me of any monies due. If I do
not remit payment of such monies due within 30 days of the date of the Company’s
notification, then I authorize the Company to deduct from any compensation
otherwise due to me, including bonuses or annual incentives, the full amount
owed to the Company, and agree that the Company shall have all rights and
remedies available to it to collect any unpaid amounts owed to it..


David, we are very excited about you taking on this new role. We are confident
that you will make a valuable contribution to LS&Co.’s business in the LSAMA
region.


Sincerely,




Chip Bergh
President & CEO


Signed:
 
 
 
/s/ DAVID LOVE
 
September 19, 2016
 
David Love
 
Date
 
 
 
 
 





Attached:


Employee Invention and Confidentiality Agreement
Long-Term Assignment Policy Summary
Relocation Payback Agreement











